NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
UNITED STATES,
Plaintiff-Appellee,
V.
CANEX INTERNATIONAL LUMBER SALES, LTD.,
Defendant-Appellant,
V. '
XL SPECIALITY INSURANCE COMPANY,
Defendcmt-Appellee.
2012-1027
Appeal from the United StateS Cou1't of International
Trad.e in case no. 06-CV-0141, Judge Jane A. Restani.
ON MOTION
ORDER
Canex Internationa1 Lumber Sa1eS, Ltd. moves with-
out opposition for an extension of ti1ne, until April l6,
2012, to file its initial brief due to settlement negotia-
ti0ns.

US V. CANEX INTL LUMBER SALES 2
Upon consideration thereof
IT IS ORDERED TI-IAT2
The motion is granted N0 further extensions should
be anticipated.
FOR THE COURT
 2 1  lsi Jan Horba13{
Date J an H0rbaly
C1erk
cc: Aimee Lee, ESq
Joel R. Junker, Esq.
T. Rando1ph Ferguson, Esq.
821 _ F1u5n
U.S. CUURT DF APPEALS FUB
THE FEDERAL ClRCUlT
|`1AR212U12
JAN HORBALY
CLERK